     Case 4:16-cv-03362 Document 93 Filed on 04/22/19 in TXSD Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION


NATIONAL COALITION FOR MEN and
JAMES LESMEISTER, individually and
on behalf of others similarly situated,

                         Plaintiffs,

               v.                                     No. 4:16-cv-3362

SELECTIVE SERVICE SYSTEM;
DONALD M. BENTON as Director of
Selective Service System; and Does 1
through 50, inclusive,

                         Defendants.



                                 NOTICE OF APPEAL

       Please take notice that Defendants hereby appeal to the United States Court of

Appeals for the Fifth Circuit from the Court’s final judgment (ECF No. 88); from the

Court’s memorandum opinion (ECF No. 87) granting Plaintiffs’ motion for summary

judgment (ECF No. 73) and denying Defendants’ motion for summary judgment and for

a stay of proceedings (ECF No. 80); and from all previous rulings in this action.




                                                1
     Case 4:16-cv-03362 Document 93 Filed on 04/22/19 in TXSD Page 2 of 2




       Dated: April 22, 2019                      Respectfully submitted,

                                                  JOSEPH H. HUNT
                                                  Assistant Attorney General

                                                  ANTHONY J. COPPOLINO
                                                  Deputy Director, Federal Programs
                                                  Branch

                                                   /s/ Michael J. Gerardi
                                                  MICHAEL J. GERARDI (D.C. Bar
                                                  #1017949)
                                                  Trial Attorney
                                                  U.S. Department of Justice
                                                  Civil Division, Federal Programs Branch
                                                  20 Massachusetts Avenue NW
                                                  Washington, D.C. 20530
                                                  Tel: (202) 305-0531
                                                  E-mail: michael.j.gerardi@usdoj.gov


                             CERTIFICATE OF SERVICE

       I hereby certify that on April 22, 2019, I electronically filed a copy of the

foregoing. Notice of this filing will be sent via email to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s

CM/ECF System.

                                                  /s/ Michael J. Gerardi
                                                  MICHAEL J. GERARDI




                                                  2
